BE

«

va
exer

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case<Modified) — ~, : Page lofl -

fo |

UNITED STATES DISTRICT COURT
* SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, 1987)
Clemente Gil-Martinez Case Number: 3:19-mj-24237
Craig Joseph Leff

 

 

Defendant's Attorney

B:
a:

  

REGISTRATION NO. 91010298 . F i L E

THE DEFENDANT: OCT 24 2019
pleaded guilty to count(s) 1 of Complaint .

 

CLERK, U.S. DISTRICT COURT

 

 

 

 

(L] was found guilty to count(s) _ SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty. BY DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section © Nature of Offense | Count Number(s)
8:1325 _ ILLEGAL ENTRY (Misdemeanor) 1

(1 The defendant has been found not guilty on count(s)
1 Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

\ TIME SERVED — ___ days

 

Assessment: $10 WAIVED Fine: WAIVED

bx} Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days”
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments |
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 24, 2019
Date of 7 postion of Sentence

Lee jj;
Received LA. & 4 C) Mo id. foe

DUSM oe HO NORABLE JOHN ch WEINBERG
UNITED STATES MAGISTRATE JUDGE

 

-Clerk’s Office Copy a —— 3:19-mj-24237

 

 
